Citation Nr: 0408883	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  03-13 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a right knee 
disability, characterized as Osgood-Schlatter's disease.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September to 
December 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO denied the 
issue of entitlement to service connection for a right knee 
disability, characterized as Osgood-Schlatter's disease.  


REMAND

According to the pertinent evidence associated with the 
claims folder, the veteran received intermittent right knee 
treatment between the late 1950s and the early 1960s.  During 
that time, a diagnosis of Osgood-Schlatter's disease of the 
right knee was made.  The last document containing a current 
diagnosis of this disability is a service personnel record 
dated in October 1963 which noted that the veteran was "not 
physically qualified for active duty or retention in the U.S. 
Naval Reserve" due to his Osgood-Schlatter's disease.  

Significantly, post-service medical records are negative for 
complaints of, or treatment for, Osgood-Schlatter's disease 
of the veteran's right knee.  A private examination conducted 
in June 2002 demonstrated some stigmata of osteoarthritis in 
the veteran's legs.  However, the examining physician noted 
that the veteran has "a healed Osgood-Schlatter's disease 
present below one knee."  

A complete and thorough review of the claims folder indicates 
that the veteran has not been accorded a VA examination of 
his right knee during the current appeal.  Consequently, the 
Board concludes that a remand of the veteran's service 
connection claim is necessary to accord him a relevant VA 
examination in which the examiner can determine whether a 
present diagnosis of Osgood-Schlatter's disease of the right 
knee is appropriate.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
orthopedic examination to determine the 
nature of any diagnosed right knee 
disability, including any 
Osgood-Schlatter's disease of this joint, 
that he may have.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, including 
X-rays, should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent right knee pathology found 
on examination should be noted in the 
report of the evaluation.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically state whether a diagnosis of 
a right knee disability is appropriate.  
If so, the examiner should specify the 
exact nature of any right knee 
disability, including any 
Osgood-Schlatter's disease of this joint, 
that the veteran may have.  

2.  The RO should then adjudicate the 
claim of entitlement to service 
connection for a right knee disability, 
characterized as Osgood-Schlatter's 
disease.  If the decision remains in any 
way adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the SSOC in October 
2003.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify you if 
further action is required on your part.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




